DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
It is noted that Applicants elected insulin glargine as a single and specific insulin analog in the reply filed on September 27, 2012.  
Please note that Applicants’ amendments to the claims made on 3/23/20 are directed to where the insulin analog is the elected species, insulin glargine, again. As such, the Examiner will modify the rejections to reflect the change in the claimed insulin analog back to insulin glargine. 

Status of the Claims
	Claims 1-31 were originally filed on January 5, 2012.
	The amendment received on January 5, 2012, canceled claim 31 and amended claims 2-20, 22-23, 25 and 27-30.  The amendment received on May 6, 2013, canceled claims 2-7, 19, 23-26 and 29-31, and amended claims 1, 9 and 13.  The amendment received on May 7, 2013 added new claim 32 because claim 19 was inadvertently canceled in the amendment received on May 6, 2013. 
	The after-final amendment received on October 17, 2013, amended claim 1.  The amendment received on March 19, 2014, amended claim 1.  The after-final amendment received on September 15, 2014, amended claims 1 and 9.  The amendment received on November 14, 2014, canceled claims 20-22; and amended claim 1.    The amendment received on May 5, 2015, amended claims 1, 8-18, 27-28, and 32; and added new claims 33-35.  The amendment received on November 11, 2015, amended claim 1.  The amendment received on June 29, 2016, amended claim 1; and added new claims 36-62.  The amended received on January 23, 2017, canceled claims 11-13 and 36-62; and amended claim 1.  The amendment received on March 23, 2020, amended claims 1 and 14.  The amendment received on February 20, 2021, added new claim 63. 
Claims 1, 8-10, 14-18, 27-28, 32-35, and 63 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2010/059436 filed July 2, 2010, and claims priority under 119(e) to U.S. Provisional Application No. 61/264,356 filed November 25, 2009, and claims priority under 119(a)-(d) to German Application Nos. 10 2009 031 748.1 filed on July 6, 2009 and 10 2010 013 134.2 filed March 27, 2010. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for German Application Nos. 10 2009 031 748.1 and 10 2010 013 134.2, which papers have been placed of record in the file.  Additionally, please note that English language translations have been received for both German priority Applications on May 6, 2013, and no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on February 10, 2021 is being considered by the examiner.  Pursuant to 37 CFR 1.98, a NPL document requires the publication date.  Please note that the NPL1 document cited in the IDS has been crossed out and not considered because there is no date of publication or date the document was accessed online.  

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 63 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
and is free of surfactant.  Applicants stated in their remarks that “[s]upport for new claim 63 can be found at pg. 5, second paragraph, of the instant application...” Further, Applicants stated that “no new matter has been introduced as a result of the amendments to the claims.” (See pg. 5 of the Remarks filed on 2/10/2021).  However, the support (i.e., pg. 5, second paragraph) provided by Applicants does not support that the subject matter of claim 63 was previously presented as the there is no mention of whether the formulation contains a surfactant or not. 
Lack of Ipsis Verbis Support
The specification is void of support that would clearly support the newly added claim. The specification does not teach the specifically claimed aqueous pharmaceutical formulation that is free of surfactant. Examination of the instant support shows that the envisioned formulations of insulin, insulin analogs and insulin derivatives comprise methionine, which surprisingly lead to an improved stability of the insulin species.  Positive recitation of formulations without any reference to whether a surfactant is included or excluded does not provide support in claiming that the aqueous pharmaceutical composition is free of surfactant. Although, the specification teaches that a solution is prepared by adding 0.2% of polysorbate 20 (i.e., a surfactant), the claimed genus encompasses any surfactant and is not limited to polysorbate 20.  Pursuant to MPEP 2163.03(V), [a]n original claim may lack written description support when . . . (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Therefore, the claimed aqueous pharmaceutical formulation being free of surfactants is not expressly described. 

Lack of Inherent Support
 	“While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2105 states that “[a] lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonable lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). In the instant case, as set forth above, the disclosure describes the inclusion of a single surfactant species, i.e., polysorbate 20. (See Specification, Example 1).  However, the instantly claimed genus encompassing any surfactant has not been adequately supported.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10, 14-18, 27-28, 32-35, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/921,422 (Brunner–Schwarz et al. (I) U.S. Publication No. 2021/0038514 A1).  NOTE: the ‘422 claims were not available prior to the mailing of the Action mailed on 9/10/20 in the instant application.  As such, a determination regarding a possible obviousness–type double patenting rejection could not have been made previously.  Thus, the inclusion of this rejection in the Action does not necessitate a second Non–Final Action.  Although the claims at issue are not identical, they are not patentably distinct from each other because Brunner–Schwarz et al. (I) claims: 
1.	An aqueous liquid composition consisting essentially of the following constituents: 
(a) desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof at a concentration of about 0.025 mg/ml to about 0.1 mg/ml; 
(b) insulin glargine or a pharmacologically tolerable salt thereof at a concentration of about 3.64 mg/ml; 
(c) L–methionine;
(d) m-cresol;
(e) 85% glycerol;
(f) zinc chloride; and
(g) water in a quantity sufficient for the volume of the composition to total about 1 ml.

2.	The aqueous liquid composition of claim 1, wherein the composition consists essentially of:
	(c) about 3 mg L–methionine;
	(d) about 2.7 mg m–cresol;
	(e) about 20 mg 85% glycerol; and 
	(f)  about 0.06 mg zinc chloride.

(See Brunner–Schwarz claims 1–2).  Note that a concentration of 240-3000 nmol/ml corresponds approximately to a concentration of 1.4-35 mg/ml depending on the insulin used, and thus, the amount of insulin glargine of 3.64 mg/ml falls within the range of 240-3000 nmol/ml.  Brunner–Schwarz (I) also claims where the composition further comprises hydrochloric acid and sodium hydroxide as needed to achieve a pH of 3.5-4.5 (See Brunner–Schwarz (I) claim 3).  As such, the ‘422 claimed invention satisfies the claim limitations as recited in instant claims 1, 8–10, 14–15, 17, 27–28, 35, and 63. 
Regarding claims 16, and 18, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘422 specification teaches that “approximately” means that the constituents can be present, for example, within the ranges of +/- 10, +/- 20, or +/- 30% around the specified values in the compositions (See ‘422 specification, pg. 13, lines 17–19) thereby corresponding to where “about 2.7 mg m-cresol” encompasses 1.89 to 3.51 mg m-cresol, and “about 20.0 mg 85% glycerol” encompasses 14 to 26 mg 85% glycerol.  As such, the ‘422 claimed invention satisfies the claim limitations as recited in instant claims 16 and 18.
Regarding claims 32-33, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the instantly claimed concentrations of zinc chloride (i.e., 0.08 and 0.03 mg/ml) would have been suggested to one skilled in the art since the concentration range in ‘422 ranges from 0.042 to 0.078 mg zinc chloride (i.e., “about 0.06 mg zinc chloride”).
Regarding claim 34, it is noted that the zinc chloride concentration range in ‘422 ranges from 0.042 to 0.078 mg/ml.  The concentration of zinc chloride in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc chloride in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc chloride for treating diabetes, because an ordinary skilled prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  Thus, the ‘422 claimed invention is not patentably distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 9-10, 14, 27-28, and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunner-Schwarz et al. U.S. Publication No. 2009/0082255 A1 published on March 26, 2009 (cited in the Action mailed on 2/5/15), in view of Van Antwerp et al. U.S. Patent No. 6,852,694 B2 issued on February 8, 2005 (cited in the Action mailed on 2/5/15), and Warne et al. US Publication No. 2008/0064856 A1 published on March 13, 2008 (cited in the Action mailed on 3/31/16), alone or as evidenced by, Chi EY, available online at . 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1, 9-10, 14, and 32-34, Brunner-Schwarz et al. teaches a pharmaceutical formulation comprising a polypeptide selected from the group consisting of insulin, an insulin metabolite, an insulin analog, an insulin derivative, or combinations thereof; a surfactant or combinations of two or more surfactants; optionally a preservative or combinations of two or more preservatives; and optionally an isotonicizing agent, buffers or further excipients or combinations thereof (See Brunner-Schwarz specification, paragraph [0002], [0023]).  Furthermore, Brunner-Schwarz et al. teaches that these formulations can be employed for the treatment of diabetes, and are particularly suitable for preparations in which a high stability to thermal and/or physiomechanical stress is necessary (See Brunner-Schwarz specification, paragraph [0002]).  The improved stability of acidic insulin preparations is the result of added surfactants to the formulation, which guarantees superior stability to hydrophobic aggregation nuclei for several months under temperature stress (See Brunner-Schwarz specification, paragraph [0018]).  Brunner-Schwarz et al. also teaches that the insulin of the pharmaceutical formulation can be an insulin analog such as Gly(A21)-Arg(B31)-Arg(B32)-human insulin (i.e., insulin glargine) (See Brunner-Schwarz specification, paragraph [0024], [0032]) wherein the preparations contain 60-6000 nmol/ml, preferably 240-3000 nmol/ml of the insulin (See Brunner-Schwarz specification, paragraph [0019], [0025]).  As such, the teachings of Brunner-Schwarz et al. satisfy the claim limitations with respect to where the formulation comprises Gly(A21)-Arg(B31)-Arg(B32)-human insulin as recited in claim 1 and with respect to where the concentration of the Gly(A21)-Arg(B31)-Arg(B32)-human insulin is in the range of 240-3000 nmol/ml as recited in claim 14. 
	Additionally, Brunner-Schwarz et al. teaches that the pharmaceutical preparation can optionally contain preservatives (e.g., phenol, cresol, parabens), isotonicizing agents (e.g., mannitol, sorbitol, lactose, dextrose, trehalose, sodium chloride, glycerol), buffer substances, salts, acids, and alkalis and also further excipients (See Brunner-Schwarz specification, paragraph [0021], [0024]) thereby satisfying the claim limitations with respect to where the formulation further comprises a preservative selected from 

	For claims 1, 27-28, and 32-35, Van Antwerp et al. teaches stabilized insulin compositions comprising a combination of a first insulin species and a second insulin species, where the first and second insulin species are selected to generate a composition that is more stable than a composition having only the first insulin species or a composition having only the second insulin species (See Van Antwerp specification, col. 2, lines 34-42).  Alternatively, the stabilized insulin compositions can comprise a first insulin species and a second insulin species wherein the first insulin species and the second insulin species form a heterodimeric complex wherein this complex is more stable than a homodimeric complex formed by each insulin species individually (See Van Antwerp specification, col. 2, lines 42-50).  As such, Van Antwerp et al. teach stabilized insulin compositions where the only active agent is a combination of 
Furthermore, Van Antwerp et al. teaches that typical regular insulin formulations including insulin in an un-buffered or phosphate buffered solution containing glycerin for isotonicity, zinc for stability, and a phenolic preservative such as phenol or m-cresol (See Van Antwerp specification, col. 7, lines 6-9; col. 10, lines 1-4, 23-26).  Plus, Van Antwerp et al. teaches that the insulin compositions are preferably in a carrier; preferably a pharmaceutically-acceptable carrier (See Van Antwerp specification, col. 12, lines 49-51).  To prepare a typical formulation, for example, a measured amount of insulin and insulin analog is combined with the desired preservative, a zinc compound, and the buffering agent, in water in sufficient quantities (See Van Antwerp specification, col. 15, lines 20-25).  The concentration of zinc in the formulation ranges from about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml) (See Van Antwerp specification, col. 13, lines 5-8) thereby overlapping with the claim limitations with respect to where the concentration of zinc is 0.08 mg/ml, 0.03 mg/ml, and 0.01 mg/ml as recited in claims 32-34 respectively.   When preservative is required for antimicrobial effectiveness, the preferred phenolic concentration is about 23 mM to about 35 nM (See Van Antwerp specification, col. 2, lines 31-34). Plus, the formulations may optionally contain an isotonicity agent such as glycerin where the concentration of glycerin is preferably about 16 mg/ml (See Van Antwerp specification, col. 13, lines 35-40).  Additionally, Van Antwerp et al. teach utilizing additional stabilizers typically used in the art (See Van Antwerp specification, col. 13, lines 42-44).  For example, methionine is included in the disclosed pharmaceutical formulations as a means to effectively inhibit the oxidation of methionine residues in the protein (See Van Antwerp specification, col. 13, lines 45-47) thereby satisfying the claim limitation with respect to where the formulation comprises methionine as recited in claim 1.
	Warne et al. teaches that protein formulations exhibiting reduced aggregation properties wherein one way to reduce the aggregation properties of protein formulation is by adding methionine to the formulation in a concentration of about 0.5 mM to about 145 mM (See Warne specification, paragraph [0006]-[0009]).  Warne et al. teaches that by adding methionine to the protein formulation reduces the aggregation of the protein or proteins in the formulation compared with the level of aggregation of the 
	Chi EY teaches protein-based therapeutics have found a prominent place in the biopharmaceutical industry and is one of the most effective clinical methods to treat a wide spectrum of diseases, but the proper stabilization of protein therapeutics remains a major challenge for the industry (See Chi article, pg. 1, 1st paragraph).  Moreover, Chi et al. teaches a variety of excipients that have been added to formulations to stabilize proteins, act as antimicrobials, aid in the manufacture of the dosage form, control or target drug delivery, and minimize pain upon injection (See Chi article, pg. 3, last full paragraph).  In particular, Chi teaches five different categories of stabilizers including protein stabilizers, polymers and proteins, surfactants, amino acids, and preservatives (See Chi article, pg. 3, last paragraph to pg. 4 last full paragraph).  Protein stabilizers stabilize the protein native conformation wherein examples include polyols, sugars such as sucrose and trehalose, amino acids, amines, and salting out salts (See Chi article, pg. 3, last paragraph).  Surfactants are used to stabilize proteins, suppress aggregation, and assist in protein refolding (See Chi article, pg. 4, second full paragraph).  Amino acids stabilize proteins by a variety of mechanisms including histidine, arginine, glycine, methionine, proline, lysine, glutamic acid, and arginine mixtures (See Chi article, pg. 4, third full paragraph).  Chi also teaches that preservatives are included in formulations to prevent microbial growth even though preservatives can often times cause protein aggregation (See Chi article, pg. 4, fourth full paragraph).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
antioxidative stabilizer as recited in claim 1.  However, this deficiency is cured by the teachings of Warne et al. and Van Antwerp et al. as evidenced by Chi.  
	Additionally, and/or alternatively, Brunner-Schwarz et al. does not expressly teach that methionine is an antioxidative stabilizer as recited in claim 1.  However this deficiency constitutes an inherent functional property of methionine, and thus, is necessarily present by the teachings of Warne et al. as evidenced by Chi.
	Brunner-Schwarz et al. does not expressly teach the concentration of methionine in the formulation as recited in claims 27-28 and 35.  However, this deficiency is cured by the teachings of Van Antwerp et al. and Warne et al. as an ordinary skilled artisan would routinely optimize the concentration of methionine in order to stabilize insulin glargine as further articulated below.
	Brunner-Schwarz et al. does not expressly teach the concentration of zinc in the aqueous pharmaceutical formulation as recited in claims 32-35.  However, this deficiency is cured by the teachings of Van Antwerp et al. because the taught zinc concentration range lies within the claimed zinc concentration range and because an ordinary skilled artisan would routinely optimize the concentration of zinc as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the aqueous pharmaceutical formulation comprises methionine as an antioxidative stabilizer as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Brunner-Schwarz et al. and utilize an aqueous pharmaceutical formulation comprising an insulin analog such as Gly(A21)-Arg(B31)-Arg(B32)-human insulin and methionine as an antioxidative stabilizer in lieu of a surfactant as a stabilizer thereby improving the stability of Gly(A21)-Arg(B31)-Arg(B32)-human insulin in the formulation.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because protein formulations comprising methionine as a stabilizer were known to stabilize the protein in the formulation by reducing protein aggregation as taught by Warne et al.  Furthermore, one of ordinary skill KSR. 
Additionally and/or alternatively, with respect to methionine being an antioxidative stabilizer as recited in claim 1, even if Van Antwerp et al. did not expressly teach that methionine acts as an antioxidant, since the combination of Warne et al. and Van Antwerp et al. as evidenced by Chi teach adding methionine to protein formulations as a stabilizer thereby constituting a well-known additive to protein formulations, the functional property (i.e., methionine being an antioxidative stabilizer) of methionine in protein formulations as claimed and the known additive to protein formulations would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of new functional properties (i.e., methionine being an antioxidative stabilizer) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).

With respect to the concentration of methionine as recited in claims 27-28 and 35, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the concentration of methionine in the aqueous pharmaceutical formulation, because it is well known the art that methionine acts as a stabilizer in insulin preparations; in particular, to reduce protein aggregation.   Warne et al. teaches that adding methionine to protein formulations as a stabilizer reducing aggregation 

With respect to the concentration of zinc as recited in claims 32-34, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the concentration of zinc in the aqueous pharmaceutical formulation.  It is noted that Brunner-Schwarz et al. teaches that the aqueous pharmaceutical formulation can further contain zinc.  Moreover, Van Antwerp et al. teach that the concentration of zinc in the aqueous insulin preparations ranges from about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml).  The concentration of zinc in the aqueous pharmaceutical formulation is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal the concentration of zinc in the aqueous pharmaceutical formulation needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc in the aqueous pharmaceutical formulation, because the concentration of zinc of such formulations was known to range from about 0.5 µg/ml to about 370 µg/ml (i.e.,0.0005 mg/ml to 0.370 mg/ml), and an 
Alternatively, the MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed the concentration of zinc in the aqueous pharmaceutical formulation would have been obvious to one of ordinary skill in the art since the claimed concentration of zinc (i.e., 0.01 or 0.03 or 0.08 mg/ml) overlaps with the prior art concentration of zinc (i.e., about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml)).	
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

Claims 1, 8 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunner-Schwarz et al. U.S. Publication No. 2009/0082255 A1 published on March 26, 2009 (cited in the Action mailed on 2/5/15), in view of Van Antwerp et al. U.S. Patent No. 6,852,694 B2 issued on February 8, 2005 (cited in the Action mailed on 2/5/15), and Warne et al. US Publication No. 2008/0064856 A1 published on March 13, 2008 (cited in the Action mailed on 3/31/16), alone or as evidenced by, Chi EY, available online at , as applied to claim 1 above, and further in view of Campbell, et al., Clin. Therapeutics 23:1938-1957 (2001) (cited in the Action mailed on 2/5/15), as applied to claims 8 and 15-18 herewith.  Please note that the rejection can be updated in light of Applicants’ amendments; namely, the amendments to claims 1 and 14.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Please see discussion of Brunner-Schwarz et al., Van Antwerp et al., Warne et al., and Chi above.  Additionally, the motivation/rationale with respect to the concentration of zinc in the aqueous pharmaceutical formulation discussed above is hereby incorporated for claim 8. 
For claims 8, and 15-18, Brunner-Schwarz et al. teaches a pharmaceutical formulation comprising an insulin analog such as insulin glargine, at least one surfactant, at least one preservative such as phenols or cresol, water, at least one isotonicizing agent such as glycerol, and zinc.  Moreover, Brunner-Schwarz et al. teaches that glycerol, dextrose, lactose, sorbitol, and mannitol are customarily present in the pharmaceutical preparation in a concentration of 100-250 mM (See Brunner-Schwarz specification, paragraph [0022], [0026]).  
Additionally, Van Antwerp et al. teaches that the concentration of zinc ranges from 0.0005 mg/ml to 0.370 mg/ml (See Van Antwerp specification, col. 13, lines 5-8) thereby overlapping with the claim limitations with respect to where the concentration of zinc is 0.001 mg/ml to 0.2 mg/ml as recited in claim 8.  When preservative is required for antimicrobial effectiveness, the preferred phenolic concentration is about 23 mM to about 35 nM (See Van Antwerp specification, col. 2, lines 31-34). Plus, the formulations may optionally contain an isotonicity agent such as glycerin where the concentration of glycerin is preferably about 16 mg/ml (See Van Antwerp specification, col. 13, lines 35-40).
Campbell et al. teaches that the commercial formulation of insulin glargine is dissolved in a clear aqueous fluid and is available in a concentration of 100 U/ml (U 100) (See Campbell article, pg. 1941, col. 2, 1st full paragraph).  Each milliliter of insulin glargine also contains 30 µg (i.e., 0.03) of zinc, 2.7 mg of m-st full paragraph to 2nd full paragraph).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
	Brunner-Schwarz et al. does not expressly teach the concentrations of glycerol and m-cresol in the aqueous pharmaceutical formulation as recited in claims 8 and 15-18.  However, these deficiencies are cured by the combined teachings of Van Antwerp et al. and Campbell et al.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the concentration of zinc is 0.001 to 0.2 mg/ml, the concentration of a preservative is 0.1 to 5.0 mg/m where the preservative is m-cresol at a concentration of 1 to 3 mg/ml or 2 mg/ml, and the concentration of an isotonicity agent is 5.0 to 100 mg/ml where the isotonicity agent is glycerol at a concentration of 20 to 30 mg/ml or 25 mg/ml as recited in claims 8 and 15-18, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Brunner-Schwarz et al. and utilize an aqueous pharmaceutical formulation comprising an insulin analog such as insulin glargine, methionine as a stabilizer in lieu of a surfactant as a stabilizer, zinc at a concentration of 0.01 or 0.03 or 0.08 mg/ml, m-cresol at a concentration of 1 to 3 mg/ml or 2 mg/ml, and glycerol at a concentration of 20 to 30 mg/ml or 25 mg/ml, wherein the formulation has a pH of less than or equal to 4.5 thereby improving the stability of insulin glargine in the formulation.  It is noted that Brunner-Schwarz et al. teaches a pharmaceutical formulation comprising an insulin analog such as insulin glargine, at least one surfactant, at least one preservative such as phenols or cresol, water, at least one isotonicizing agent such as glycerol, and zinc.  It is further noted that Van Antwerp et al. teaches stabilized insulin compositions comprising a combination of insulin species in an un-buffered or phosphate buffered solution containing glycerin for isotonicity, zinc for stability, a phenolic preservative such as phenol or m-cresol, and an additional stabilizer such as methionine.  Moreover, it is noted that Van Antwerp et al .teaches that the formulations may optionally contain an isotonicity agent such as glycerin where the concentration of glycerin is preferably about 16 mg/ml.  It is also noted that Van Antwerp et al. teaches that the concentration of zinc in the formulation ranges from about 0.5 µg/ml to 
An ordinary skilled artisan would have been motivated to follow Brunner-Schwarz’s’ teachings as modified by Van Antwerp et al. and Campbell et al. because insulin glargine formulations were known to contain an insulin analog such as insulin glargine, 30 µg (i.e., 0.03) of zinc, 2.7 mg of m-cresol, 20 mg glycerol 85%, and water for injection.  Therefore, utilizing an aqueous pharmaceutical formulation comprising an insulin analog such as insulin glargine, methionine as a stabilizer in lieu of a surfactant as a stabilizer, zinc at a concentration of 0.01 or 0.03 or 0.08 mg/ml, m-cresol at a concentration of 1 to 3 mg/ml or 2 mg/ml, and glycerol at a concentration of 20 to 30 mg/ml or 25 mg/ml would support the improved stability of an insulin analog such as insulin glargine in the formulation.  Alternatively, an ordinary skilled artisan would be motivated to utilize the concentrations of glycerol and m-cresol as taught by Campbell et al. with a reasonable expectation of success because the concentrations utilized by Campbell et al. constitute the use of known technique to improve similar devices (methods, or products) in the same way pursuant to KSR.
Additionally and/or alternatively, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the concentrations of zinc, m-cresol, and glycerol in the aqueous pharmaceutical formulation.  It is noted that Brunner-Schwarz et al. teaches that a pharmaceutical formulation comprising an insulin analog such as insulin glargine, at least one chemical entity chosen from esters and ethers of polyhydric alcohols such as glycerol, at least one preservative such as phenols or cresol, water, at least one isotonicizing agent such as glycerol, or zinc.  Moreover, Van Antwerp et al. teaches stabilized insulin compositions comprising a combination of insulin species in an un-buffered or phosphate buffered solution containing glycerin for isotonicity, zinc for stability, a phenolic preservative such as phenol or m-cresol, and an additional stabilizer such as methionine.  Moreover, it is noted that Van Antwerp et al. teaches that the formulations may optionally contain an isotonicity agent such as glycerin where the concentration of glycerin is preferably about 16 mg/ml.  It is also noted that Campbell et al. teaches that commercially available formulations of insulin glargine contain 30 µg (i.e., 0.03) of zinc, 2.7 mg of m-cresol, 20 mg glycerol 85%, and water for injection at a pH 
Additionally and/or Alternatively, the MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed the concentration of zinc in the aqueous pharmaceutical formulation would have been obvious to one of ordinary skill in the art since the claimed concentration of zinc (i.e., 0.001 to 0.2 mg/ml) overlaps with the prior art concentration of zinc (i.e., about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml)).  Plus, the claimed concentration of m-
Additionally and/or alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed concentrations of glycerol (i.e., 25 mg/ml) and m-cresol (i.e., 2 mg/ml) would have been suggested to one skilled in the art.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

Applicants’ Arguments
Applicants contend that the claimed invention is nonobvious because (1) an ordinary skilled artisan would not have had a reasonable expectation of success to achieve the claimed aqueous pharmaceutical formulations in view of the combination of references because Brunner–Schwarz fails to reference that the formulation’s improved stability is due to the presence of surfactants as suggested in the Action (See Applicant's Response received on 2/10/21, pgs.7 and 9–10); and (2) the claimed invention exhibits unexpected results such that the addition of methionine concentration at 25ºC, 30ºC, or 37ºC results in a clear reduction of impurities determined as “Sum of related impurities” and “HMWP” in the data provided in Exhibit A (See Applicant's Response received on 2/10/21, pg. 11 and Exhibit A).

Response to Arguments
Applicant's arguments filed 2/10/21 with respect to claims 1, 8-10, 14-18, 27-28, and 32-35 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.  Please note that the Response to Arguments provided in the Action mailed on 9/20/17, 4/16/18, 4/11/19, 10/22/19, and 9/10/20 are incorporated below. 
As stated in the previous Actions, in response to Applicant's first argument, i.e., an ordinary skilled artisan would not have had a reasonable expectation of success to achieve the claimed aqueous pharmaceutical formulations in view of the combination of references because Brunner–Schwarz fails to reference that the formulation’s improved stability is due to the presence of surfactants as suggested in the Action, it is found unpersuasive.  Pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Contrary to Applicant’s argument that Brunner–Schwarz does not disclose that the pharmaceutical formulations have improved stability as a result of the surfactants included in the formulation, as cited in the rejection above, paragraph [0018] of Brunner–Schwarz expressly states such a stabilizing effect.  Specifically, Brunner–Schwarz teaches: 
	
    PNG
    media_image1.png
    124
    615
    media_image1.png
    Greyscale

(See Brunner–Schwarz specification, paragraph [0018]).  Additionally, Brunner–Schwarz expressly demonstrates in Example 1, the improved stabilizing effect (i.e., number of vials with particle formation of insulin glargine alone versus when polysorbate 20 is added) on insulin glargine storage for 3 or 6 months at 5, 25, or 37ºC when polysorbate 20 is added as a surfactant (See Brunner–Schwarz specification, paragraphs [0037]–[0046]).  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would have the requisite expectation of success in achieving the claimed aqueous pharmaceutical formulation by combining the cited references because surfactants and methionine share a common property, i.e., reducing protein aggregation.  

	Additionally, even if the data was provided in an Affidavit or Declaration, it is unclear if the data is statistically significant.  More specifically, it is unclear if the percentage of impurities and HMWP for batch nos. 934, 935, and/or 936 are statistically significant when compared to that of the control batch, i.e., batch no. 929.  For example, at 3ºC, the percentage of impurities appears about the same for each batch, and the percentage of HMWP is identical for batch nos. 929, 934, and 936 where batch 935 actually contained at least double the amount of HMWP compared to the other batches.  At 30ºC, the percentage of impurities is 3.1% and the percentage of HMWP is 0.9% for batch no. 929 compared to 1.7% and 0.7%, respectively, for batch no. 934, 2.9% and 0.3%, respectively, for batch no. 935, and 2.2% and 0.5%, respectively, for batch no. 936.  Therefore, a determination of the scope of the unexpected results cannot be made until clarification of statistical significance is provided.  Without such clarification, it is unclear if the claimed aqueous pharmaceutical formulation is commensurate in scope with the alleged unexpected results. 
	Accordingly, the rejections of claims 1, 8-10, 14-18, 27-28, and 32-25 as being unpatentable under 35 USC 103(a) are maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10, 14-18, 27-28, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-14, 17-18, 28-30, 36, 38, 41-42, 45-46, and 56 of U.S. Patent No. 7,205,277 B2 (Boderke) (cited in the Action mailed on 2/5/15) in view of Van Antwerp et al. U.S. Patent No. 6,852,694 B2 issued on February 8, 2005 (cited in the Action mailed on 2/5/15), and Warne et al. US Publication No. 2008/0064856 A1 published on March 13, 2008 (cited in the Action mailed on 3/31/16), alone or as evidenced by, Chi EY, available online at https://www.aaps.org/uploadedFiles/Content/Sections_and_Groups/Sections/Formulation_Design_And_Development_Section/FDDTechCornerMay2012.pdf , 9 pages (2012) (cited in the Action mailed on 3/31/16), and Campbell, et al., Clin. Therapeutics 23:1938-1957 (2001) (cited in the Action mailed on 2/5/15).  
Boderke claims an aqueous liquid formulation comprising: at least one insulin, at least one surfactant, optionally at least one preservative; and optionally at least one of an isotonicizing agent, a buffer, and an excipient where the formulation is stable and free from or contains less than 0.2% by weight of zinc based on insulin content of the formulation or less than a 2:6 ratio of zinc to insulin. (See claims 1 and 29)  Moreover, the insulin in the formulation can be an insulin analog thereby encompassing Lys(B3), Glu(B29) human insulin (See claims 27 and 56).  Further, the preservative of the formulation can be cresol or chlorocresol (See claims 13 and 41), and the isotonicizing agent of the formulation can be See claims 14 and 42).  The use of cresol as a preservative is not patently distinct from the use of m-cresol.   
Furthermore, Boderke claims a formulation free from or containing less than 0.2% by weight of zinc based on the insulin content of the formulation or less than a 2:6 ratio of zinc to insulin. (See claims 1 and 29).  Turning to the specification for an example, for insulin preparations containing 100 units/ml, this means a concentration of less than 13 µg/ml of zinc ions (0.2 µmol/ml) and less than 6.5 µg/ml of zinc ions in the pharmaceutical preparation, based on an insulin concentration of 100 units/ml.  (See Specification col. 5, lines 1-6).  Therefore, this equates to less than 0.013 mg/ml or 0.0065 mg/ml of zinc ions. Additionally, Boderke claims the concentration of an insulin analog in the formulation is of the range from 60-6000 nmol/ml or in the range of 240-3000 nmol/ml. (See claims 17-18 and 45-46).  
However, Boderke does not claim that the aqueous formulation comprises methionine as an antioxidative stabilizer or the concentrations of zinc, m-cresol, or glycerol. Please see discussion of Van Antwerp, et al., Warne et al., Chi, and Campbell et al. along with the motivation for combining the references. Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to substitute methionine in place of the surfactant claimed by Boderke because both methionine and the surfactant stabilize protein formulations by reducing protein aggregation.  As such, an ordinary skilled artisan would expect that substituting methionine for the surfactant would result in the same stabilization of the insulin in the composition.  Furthermore, it is noted that methionine would necessarily function as an antioxidant stabilizer because the claiming of new functional properties (i.e., methionine being an antioxidative stabilizer) which would necessarily read upon the prior art does not necessarily make the claim patentable.

Claims 1, 8-10, 14-18, 27-28, 32-35, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,029,011 B2 (Hagendorf et al). Please note that this rejection has been updated in light of Applicants’ amendments; namely, the addition of new claim 63.  Although the claims at issue are not identical, they are not patentably distinct from each other because Hagendorf et al. claims:
1.	An aqueous liquid composition comprising the following constituents per 1 ml of the composition: 
36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof; 
(b) about 3.64 mg insulin glargine or a pharmacologically tolerable salt thereof: 
(c) about 3.0 mg methionine;
(d) water is present in a quantity sufficient for the volume of the composition to total about 1 ml;
(e) about 2.7 mg m-cresol;
(f) about 20.0 mg 85% glycerol; and
(g) about 0.06 mg zinc chloride,
wherein the composition has a pH in the range from 3.5 to 4.5, and wherein the composition comprises no buffer substances.

(See Hagendorf claim 1).  Hagendorf et al. also claims where the composition has a pH of 4.5 (See Hagendorf claim 7), is suitable for parenteral administration (See Hagendorf claim 4), and is pharmacologically tolerable (See Hagendorf claim 9). Hagendorf et al. also claims that the composition exhibits particular chemical or physical integrity (See Hagendorf claims 2-3, 5-6, and 8).  As such, the ‘011 claimed invention satisfies the claim limitations as recited in instant claims 1, 8-10, 15, 17, 27-28, 35, and 63. 
Regarding claims 14, 16, and 18, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘011 specification teaches that “approximately” means that the constituents can be present, for example, within the ranges of +/- 10, +/- 20, or +/- 30 around the 
Regarding claims 32-33, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the instantly claimed concentrations of zinc chloride (i.e., 0.08 and 0.03 mg/ml) would have been suggested to one skilled in the art since the claimed concentration range in ‘011 ranges from 0.042 to 0.078 mg zinc chloride (i.e., “about 0.06 mg zinc chloride”).
Regarding claim 34, it is noted that the zinc chloride concentration range claimed in ‘011 ranges from 0.042 to 0.078 mg/ml.  The concentration of zinc chloride in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc chloride in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc chloride for treating diabetes, because an ordinary skilled artisan would have been able to utilize the claimed invention of Hagendorf et al. to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of zinc chloride in the composition would have been obvious at the time of applicant's invention.  prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  Thus, the ‘011 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1, 8-10, 14-18, 27-28, 32-35, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/666,000 (Hagendorf et al. (I) U.S. Publication No. 2020/0188516 A1). Please note that this rejection has been updated in light of Applicants’ amendments; namely, the addition of new claim 63.  Although the claims at issue are not identical, they are not patentably distinct from each other because Hagendorf et al. (I) claims: 
1.	An aqueous liquid composition consisting essentially of the following constituents: 
(a) desPro36exendin-4(1-39)-Lys6-NH2; 
(b) insulin glargine; 
(c) zinc;
(d) m-cresol;
(e) L-methionine;
(f) glycerol; and
(g) water.

(See Hagendorf (I) claim 1).  Hagendorf et al. (I) also claims where the composition further comprises hydrochloric acid and sodium hydroxide as needed to achieve a pH of 3.5-4.5 (See Hagendorf (I) claim 2) or of about 4.5 (Hagendorf (I) claim 3).  As such, the ‘000 claimed invention satisfies the claim limitations as recited in instant claims 1, 9-10, and 63. 
Regarding claims 8, 14-18, 27-28, and 35, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘011 specification teaches that preferred compositions comprise: (a) AVE0010 in an amount ranging from about 0.025 to 0.1 mg, (b) insulin glargine in an amount of about 3.64 mg, (c) zinc chloride in an amount of about 0.06 mg, (d) 85% glycerol in an amount of about 20.0 mg, (e) L-methionine in an amount of about 3.0 mg, (g) NaOH q.s. pH 4.5, (h) HCl, 36% q.s. pH 4.5, and (i) water, ad 1 ml (See ‘000 specification, paragraphs [0159]-[0162]); that “approximately” means that the constituents can be present, for example, within the ranges of +/- 10, +/- 20, or +/- 30 around the specified values in the compositions (See ‘000 specification, paragraph [0164]) thereby corresponding to where “about 2.7 mg m-cresol” encompasses 1.89 to 3.51 mg m-cresol, and “about 20.0 mg 85% glycerol” encompasses 14 to 26 mg 85% glycerol; and teaches that the compositions contain 60-6000 nmol.ml, preferably 240-3000 nmol/ml of insulin where a concentration of 240-3000 nmol.ml corresponds approximately to a concentration of 1.4-35 mg/ml depending on the insulin used (See ‘000 specification, paragraph [0124]), and thus, the amount of insulin glargine of 3.64 mg/ml falls within the range of 240-3000 nmol/ml.  As such, the ‘011 claimed invention satisfies the claim limitations as recited in instant claims 14, 16 and 18.
Regarding claims 32-33, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the instantly claimed concentrations of zinc chloride (i.e., 0.08 and 0.03 mg/ml) would have 
Regarding claim 34, it is noted that the zinc chloride concentration range in ‘000 ranges from 0.042 to 0.078 mg/ml.  The concentration of zinc chloride in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc chloride in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc chloride for treating diabetes, because an ordinary skilled artisan would have been able to utilize the teachings of Hagendorf et al. (I) to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of zinc chloride in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  Thus, the ‘000 claimed invention is not patentably distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants’ arguments with respect to the double-patenting rejection over the ‘277 patent are similar to those made for the 103(a) rejections above (See Applicant’s Response received on 2/10/21, pg. 20).
	Regarding the double patenting rejections over the ‘011 patent and the ‘000 co–pending application, Applicants respectfully request that the present double-patenting objections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 2/10/20, pg. 20).

Response to Arguments
	Applicant’s attention is directed to the Response to Arguments provided above for the 103(a) rejections in response to Applicants’ arguments with respect to the double-patenting rejection over the ‘277 patent.  Thus, the rejection over the ‘277 patent is maintained. 
	Regarding the double patenting rejections over the ‘011 patent and the ‘000 co–pending application, Applicant’s request to hold these present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                          
/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654